internal_revenue_service number release date index number --------------------------- ----------------------------- ------------------ ---------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ----------------- ---------------------------------------------------- telephone number -------------------- refer reply to cc fip b02 plr-133299-14 date date legend taxpayer --------------------------------------------------------------------- ------------------ subsidiary --------------------------------------------------------------------- ------------------------------------------------------ state a state b date date date date date year year x y ------------ ------------ ----------------------- ------------------ -------------------------- -------------------------- -------------------------- ------ ------ ----- --- plr-133299-14 firm firm ------------------------------------------ ----------------- dear ---------------- this ruling responds to a letter dated date and subsequent correspondence submitted on behalf of taxpayer and subsidiary taxpayer and subsidiary request an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_856 of the internal_revenue_code code to treat subsidiary as a taxable_reit_subsidiary trs of taxpayer facts taxpayer was originally formed on date as a state a corporation and was reorganized as a state b corporation in year taxpayer elected to be taxed as a real_estate_investment_trust reit in year and represents that it has operated as a reit continuously since such election subsidiary was formed on date initially taxpayer owned x of subsidiary due to subsequent share issuances to additional shareholders taxpayer presently owns approximately y of subsidiary taxpayer recently began negotiations with an investor regarding a potential financing_transaction during the due diligence phase of the negotiation the investor requested a copy of the trs election filed by taxpayer and subsidiary electing to treat subsidiary as a trs of taxpayer upon review of its files taxpayer discovered that the trs election was never filed in connection with the formation of subsidiary taxpayer engaged an outside law firm to prepare or review all of the underlying formation documents further taxpayer engaged its tax_return_preparer firm to prepare the tax_return for subsidiary taxpayer and subsidiary had intended to make the trs election effective as of date the date of formation of subsidiary because taxpayer would lose its status as a reit as soon as its ownership of subsidiary fell below unless subsidiary was a trs taxpayer and subsidiary have filed their respective tax returns consistent with and based on the understanding that the election was timely filed in light of the intention to make a trs election and the involvement of outside professionals taxpayer’s officers believed the appropriate elections would be timely filed to treat subsidiary as a trs either by outside counsel or by firm as such no officer of taxpayer or subsidiary filed a trs election the officers of taxpayer intended plr-133299-14 that firm would file any forms needed to have subsidiary treated as a trs at no point did those officers ask firm to make the required filings though it was their intent to do so for its part firm understood that outside counsel involved with the formation of subsidiary had taken the necessary steps to complete the trs election as such firm did not prepare and file the forms but prepared taxpayer’s and subsidiary’s respective returns accordingly upon discovering that the trs election had not been made taxpayer contacted outside tax counsel at firm firm prepared and submitted this plr request on behalf of taxpayer while this request was pending taxpayer and subsidiary executed form_872 consent to extend the time to assess tax with the internal_revenue_service service to extend the statute_of_limitations for the taxable years ending date and date to date taxpayer and subsidiary request an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file a form_8875 taxable_reit_subsidiary election under sec_856 to elect to treat subsidiary as a trs of taxpayer effective as of the beginning of subsidiary’s year taxable_year taxpayer has submitted the affidavit of its chief financial officer and its certified_public_accountant from firm in support of this requested ruling taxpayer and subsidiary make the following representations taxpayer and subsidiary filed this ruling_request prior to the service discovering the failure to make an election under sec_856 to treat subsidiary as a trs of taxpayer taxpayer and subsidiary did not choose to forgo making the trs election after being informed in all material aspects of the required election and the related tax consequences taxpayer and subsidiary are not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 of the code neither taxpayer nor subsidiary is using hindsight by basing this request on knowledge of events occurring after the due_date of the election no intervening events have occurred to make the trs election more advantageous to taxpayer or subsidiary granting the requested relief will not result in taxpayer or subsidiary having a lower tax_liability than if the trs election had been timely plr-133299-14 granting relief will not affect any_tax years that are closed under the statute_of_limitations law and analysis sec_856 of the code provides that a reit and a corporation other than a reit jointly may elect to treat such corporation as a trs to be eligible for treatment as a trs sec_856 provides that the reit must directly or indirectly own stock in such corporation and the reit and such corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the corporation consent to its revocation in addition the election and the revocation may be made without the consent of the secretary in announcement 2001_1_cb_716 the service announced the availability of form_8875 taxable_reit_subsidiary election the announcement provides that this form is to be used for tax years beginning after for eligible entities to elect treatment as a trs the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year the effective date of the election however depends on when the form_8875 is filed specifically the instructions provide that the effective date of the election cannot be more than months and days prior to the date of filing the election or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 through c i sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to plr-133299-14 make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election moreover a taxpayer will be deemed not to have acted in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301 c ii provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section conclusion based on the information submitted and representations made we conclude that taxpayer and subsidiary have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat subsidiary as a trs of taxpayer effective as of the beginning of subsidiary’s year tax_year taxpayer and subsidiary have calendar days from the date of this letter to make the intended election taxpayer should attach a copy of the executed form_872 to the form_8875 to which this ruling applies this ruling is limited to the timeliness of the filing of the form_8875 this ruling’s application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether taxpayer qualifies as a reit or whether subsidiary otherwise qualifies as a trs under subchapter_m of the code plr-133299-14 no opinion is expressed with regard to whether the tax_liability of either taxpayer or subsidiary is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely andrea m hoffenson andrea m hoffenson branch chief branch office of the associate chief_counsel financial institutions products
